UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 14, 2014 AngioDynamics, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-50761 11-3146460 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 14 Plaza Drive Latham, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (518) 795-1400 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 – Regulation FD Disclosure. On August 14, 2014, Joseph M. DeVivo, President and Chief Executive Officer of AngioDynamics, Inc. (the “Company”), will present to certain investors at the Canaccord Genuity 34th Annual Growth Conference.The conference slides are furnished herewith as Exhibit 99.1. The slides are being furnished pursuant to Item 7.01 and the information contained therein shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities under that Section.Furthermore, the information in Exhibit 99.1 shall not be deemed to be incorporated by reference into the filings of the Company under the Securities Act of 1933, as amended. Item 9.01 – Financial Statements and Exhibits. (d) Exhibits. Presentation slides for the Canaccord Genuity 34th Annual Growth Conference on August 14, 2014. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ANGIODYNAMICS, INC. Date:August 14, 2014 /s/ Stephen A. Trowbridge Stephen A. Trowbridge Senior Vice President and General Counsel EXHIBITINDEX ExhibitNo. Description Paper(P)or Electronic(E) Presentation slides for the Canaccord Genuity 34th Annual Growth Conference on August 14, 2014. E
